Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on April 6, 2022. There are sixteen claims pending and four claims under consideration. Claims 1-19 have been cancelled. Claims 24-35 have been withdrawn as claims directed to a non-elected invention. Claims 20-35 are new. This is the first action on the merits. The present invention relates to compositions that are capable of acting as purine receptor antagonists, pharmaceutical compositions including the compounds, and methods of making the compounds. The compounds and compositions can be used in treating or preventing disorders related to purine receptor hyperfunctioning. 
Election of Group I was made without traverse in the reply filed on April 6, 2022.  Therefore this restriction is considered proper and thus made FINAL.
Priority
U.S. Patent Application No. 17/088,325, filed on 11/03/2020 is a division of U.S. Patent Application No. 16/700,160, filed on 12/02/2019, now U.S. Patent No. 10,875,868 which is a division of U.S. Patent Application No. 16/132,411, filed on 9/15/2018, now U.S. Patent No. 10,538,526 which is a division of U.S. Patent Application No. 15/682,346, filed on 8/21/2017, now U.S. Patent No. 10,106,547 which is a division of U.S. Patent Application No. 15/172,126, filed on 6/02/2016, now U.S. Patent No. 9,765,080 which is a continuation of U.S. Patent Application No. 14/618,829, filed on 2/10/2015, now U.S. Patent No. 9,376,443, which is a continuation of U.S. Patent Application No. 13/889,921, filed on 5/08/2013, now U.S. Patent No. 8,987,279 which is a division of U.S. Patent Application No. 12/997,721, filed 3/31/2011, now U.S. Patent No. 8,450,328 which is a national stage entry of PCT/GB2009/001605, International Filing Date: 06/25/2009. Which claims priority from U.S. Provisional Patent Application No. 61/075,538, filed on 6/25/2008 and also claims foreign priority to 0906579.8, filed on 4/16/2009.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 3, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.
Withdrawn Rejections/Objections
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant's amendments and/or remarks. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 24-35 directed to methods non-elected without traverse.  Accordingly, claims 24-35 have been cancelled.

Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
a) Deletion of claims 24-35.
Examiner’s Statement of Reasons for Allowance

	Claims 20-23 are allowed.
Claims 20-23 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regards to the two compounds of claim 20 being present in a composition.
Conclusion
	Claims 20-23 are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699